


Exhibit 10.10
[templateoptionagreeme_image1.gif]
eBay Inc.
2145 Hamilton Ave.
San Jose, CA 95125 U.S.A.
Company Tax ID: 77-0430924


Performance Share Unit Award Grant Notice (“Grant Notice”)
and Performance Share Unit Award Agreement
 
 
 
 
 
 
[NAME]
Award Number:
[INSERT NUMBER]
[ADDRESS]
Plan:
2008
[ADDRESS]
Type:
PSU
 
 
 

Effective as of [INSERT DATE] (the “Grant Date”), eBay Inc., a Delaware
corporation, (the “Company”), pursuant to its 2008 Equity Incentive Award Plan,
as amended from time to time, (the “Plan”), hereby grants to the individual
listed above (“Participant”), a Performance Share Unit (“PSU”) with respect to
[INSERT SHARES] shares of Stock (the “Shares”). This Performance Share Unit
Award (the “Award”) is subject to all of the terms and conditions set forth
herein, in the Performance Share Unit Award Agreement attached hereto as Exhibit
A (the “Performance Share Unit Agreement”) (including without limitation the
restrictions on the Shares set forth in the Performance Share Unit Agreement)
and the Plan, all of which are incorporated herein by reference. Any capitalized
terms used in this Grant Notice without definition shall have the meanings
ascribed to such terms in the Plan.
The Award will vest in increments on the date(s) shown.
Shares
 
Full Vest
INSERT SHARES
 
INSERT DATE
INSERT SHARES
 
INSERT DATE
INSERT SHARES
 
INSERT DATE
INSERT SHARES
 
INSERT DATE
 
 
 

All vesting is subject to Participant’s continued service with the Company or a
Subsidiary through the applicable vesting date and to the attainment of the
performance conditions set forth below.
The portion of the Award scheduled to vest on a date set forth in the foregoing
schedule shall vest only if either (i) the TSR Performance of the Company for
the calendar year ending on such vesting date is greater than the median TSR
Performance of all companies included in the Peer Group for such calendar year
or (ii) the TSR Performance of the Company for the period beginning on January
1, 2012 and ending on such vesting date is greater than the median TSR
Performance of all companies in the Peer Group for such period.
For purposes of this Award:



--------------------------------------------------------------------------------



“Peer Group” means the following companies, adjusted in accordance with the
guidelines set forth below:
Adobe Systems Incorporated
Amazon.com, Inc.
American Express Company
Capital One Financial Corp.
Charles Schwab & Co., Inc.
Dell Inc.
Electronic Arts Inc.
Google, Inc.
Intel Corporation
Intuit Inc.
MasterCard Incorporated
Symantec Corporation
Visa Inc.
Yahoo! Inc.
If a company listed above is acquired by a company that is in the Peer Group or
if two of the companies listed above merge with one another, the performance of
the combined companies is tracked for the remainder of the relevant period. If a
company listed above is acquired by a company that is not in the Peer Group, the
acquired company is disregarded. If a company listed above becomes bankrupt or
insolvent, the company is disregarded.
“Stock Price” means the average closing price of a share of common stock of a
company, as reported on the principal national stock exchange on which such
common stock is traded, over the 20 consecutive trading days immediately
preceding the first day of the relevant performance period or the 20 consecutive
trading days ending on (and including) the last day of the relevant performance
period.
“TSR Performance” means a company’s cumulative total shareholder return for the
relevant period as measured by dividing (A) the sum of (i) the cumulative amount
of dividends per share for the relevant period, assuming dividend reinvestment,
and (ii) the increase or decrease in the Stock Price from the first day of the
relevant period to the last day of the relevant period, by (B) the Stock Price
determined as of the first day of the relevant period.
With respect to Participants who are subject to taxation in the U.S. under the
Code, in no event shall any Performance Share Units vest following Participant’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code).
Participant shall not sell or otherwise dispose of any Shares issued or
transferred to Participant upon the vesting of the RSUs

A-2

--------------------------------------------------------------------------------



until the earlier to occur of (i) [INSERT DATE] or (ii) a Change in Control;
provided that this restriction shall not apply to the withholding of Shares by
the Company to satisfy any Tax-Related Items in accordance with Section 3 of the
Performance Share Unit Agreement.
If a Change in Control occurs prior to any scheduled vesting date, any
outstanding PSUs that are unvested as of the date of such Change in Control
shall become vested as of the date of such Change in Control if: (a) Participant
remains employed until such date; and (b)(i) the TSR Performance of the Company
for the period beginning on January 1st of the calendar year in which the Change
in Control occurs and ending on (and including) the date of such Change in
Control is greater than the median TSR Performance of all companies in the Peer
Group for such period or (ii) the TSR Performance of the Company for the period
beginning on January 1, 2012 and ending on (and including) the date of such
Change in Control is greater than the median TSR Performance of all companies in
the Peer Group for such period.


Remainder of page intentionally left blank

A-3

--------------------------------------------------------------------------------





By Participant’s signature and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan and this Grant Notice which
includes Exhibit A (the Performance Share Unit Agreement). Participant has
reviewed and fully understands all provisions of the Plan and this Grant Notice
in their entirety, including Exhibit A, and has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Company upon any questions arising under the Plan and
this Grant Notice, including Exhibit A.






















 
 
 
eBay Inc.
 
Date
 
 
 
 
 
 
[INSERT NAME]
 
Date




A-4

--------------------------------------------------------------------------------



EXHIBIT A
TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE
EBAY INC. PERFORMANCE STOCK UNIT AWARD AGREEMENT
Pursuant to the Performance Share Unit Award Grant Notice (the “Grant Notice”)
to which this Performance Share Unit Award Agreement (the “Agreement”) is
attached, eBay Inc., a Delaware corporation (the “Company”) has granted to
Participant the right to receive the number of Performance Share Units (“PSUs”)
under the 2008 Equity Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.
GENERAL
1.Definitions. Any capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Plan or the Grant Notice,
as applicable.
2.Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
AGREEMENT
1.    Grant of the PSUs. As set forth in the Grant Notice, the Company hereby
grants to Participant the PSUs, subject to all the terms and conditions in the
Grant Notice, including this Exhibit A, and the Plan. However, no shares of
Stock (“Shares”) shall be issued to Participant until the time set forth in
Section 2. Prior to actual issuance of any Shares, such PSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.
2.    Issuance of Stock. Shares shall be issued to Participant on or as soon as
administratively practicable following each vesting date as set forth in the
Grant Notice (the “Vesting Date”) (and in no event later than 2-1/2 months
following each such Vesting Date), provided that Participant has not experienced
a Termination of Service on or prior to such Vesting Date. After each such
Vesting Date, the Company shall promptly cause to be issued (either in
book-entry form or otherwise) to Participant or Participant’s beneficiaries, as
the case may be, Shares with respect to PSUs that become vested on such Vesting
Date. No fractional Shares shall be issued under this Agreement. In the event
Participant experiences a Termination of Service, the PSUs shall cease vesting
immediately upon such Termination of Service, as further described in
Section 8(k) below, and the unvested PSUs awarded by this Agreement and the
Grant Notice shall be forfeited.
3.    Responsibility for Taxes. Regardless of any action the Company and/or
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including, but not limited to,
the grant, vesting, settlement, release or cancellation of the PSUs, the
issuance of

A-5

--------------------------------------------------------------------------------



Shares upon settlement of the PSUs, the subsequent sale of Shares acquired
pursuant such issuance and the receipt of any dividends, and (b) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the PSUs to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if Participant has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. For purposes of this section, any reference to Employer
shall include any former employer, if applicable.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy the Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer (or their respective
agents), at their discretion and pursuant to such procedures as they may specify
from time to time, to satisfy the obligations with regard to the Tax-Related
Items by one or a combination of the following:
(i)
withholding a net number of otherwise issuable vested Shares having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and/or the Employer based on the
applicable minimum statutory withholding amounts or other applicable withholding
rates; and/or

(ii)
arranging for the Company-designated broker to sell on the market a portion of
the otherwise issuable vested Shares that have an aggregate market value
sufficient to pay the Tax-Related Items (a “Sell to Cover”), on Participant’s
behalf and at Participant’s direction pursuant to this authorization; and/or

(iii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; and/or

(iv)
requiring Participant to make a payment in cash (or cash equivalent) to the
Company or the Employer;

provided, however, that if Participant is an executive officer, within the
meaning of Section 16 of the Exchange Act, then the obligations with regard to
the Tax-Related Items shall be satisfied by withholding a net number of
otherwise issuable vested Shares upon the relevant taxable or tax withholding
event, as applicable, as described in clause (i) above, unless the use of such
withholding method would result in adverse consequences under applicable tax or
securities law or accounting principles, in which case, the obligations with
regard to the Tax-Related Items shall be satisfied by the method described in
clause (ii) above.
No fractional Shares will be sold to cover or withheld to cover Tax-Related
Items. If the obligation for Tax-Related Items is satisfied by withholding a
number of Shares as described in (ii) above, for tax purposes Participant will
be deemed to have been issued the full number of Shares subject to the vested
PSUs, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items. The Company may refuse to issue or
deliver the Shares or refuse to deliver the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

A-6

--------------------------------------------------------------------------------



4.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares; provided, however, that Participant shall not sell
or otherwise dispose of any such Shares until the earlier to occur of (i)
[INSERT DATE] or (ii) a Change in Control; provided that this restriction shall
not apply to the withholding of Shares by the Company to satisfy any Tax-Related
Items in accordance with Section 3 of this Agreement.
5.    Conditions to Issuance of Certificates. Notwithstanding any other
provision of this Agreement, the Company shall not be required to issue or
deliver any certificate or certificates for any Shares prior to the fulfillment
of all of the following conditions: (a) the admission of the Shares to listing
on all stock exchanges on which such Shares are then listed, (b) the completion
of any registration or other qualification of the Shares under any U.S. state or
federal or non-U.S. law or under rulings or regulations of the U.S. Securities
and Exchange Commission or other governmental regulatory body (including any
applicable non-U.S. governmental regulatory body), which the Company shall, in
its sole and absolute discretion, deem necessary and advisable, (c) the
obtaining of any approval or other clearance from any U.S. state or federal or
non-U.S. governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable and (d) the lapse of any such reasonable
period of time following the date the PSUs vest as the Company may from time to
time establish for reasons of administrative convenience.
6.    Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
7.    Award Not Transferable. This Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.
8.    Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs, even if PSUs have been granted in the past;
(c)    all decisions with respect to future grants of PSUs, if any, will be at
the sole discretion of the Company;

A-7

--------------------------------------------------------------------------------



(d)    Participant is voluntarily participating in the Plan;
(e)    Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment or service relationship (if
any) at any time;
(f)    the PSUs and any Shares subject to the PSUs are not intended to replace
any pension rights;
(g)    in the event that Participant is not an Employee of the Company, the PSUs
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and,
furthermore, the PSUs and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship the
Company or any Subsidiary;
(h)    the PSUs and any Shares subject to the PSUs are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(i)    the future value of the Shares subject to the PSUs is unknown,
indeterminable and cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from Participant ceasing to provide services to
the Company or the Employer (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and in consideration of the grant of the PSUs to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company or the Employer, waives his or her ability, if any, to
bring any such claim, and releases the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;
(k)    in the event of a Termination of Service (whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), unless
otherwise provided by this Agreement or determined by the Company, Participant’s
right to receive and vest in PSUs under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the PSUs;
(l)    unless otherwise provided in the Plan or by the Company in its
discretion, the PSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and

A-8

--------------------------------------------------------------------------------



(m)    if Participant resides outside of the United States of America, he or she
further acknowledges, understands and agrees that:
(i)
the PSUs and any Shares subject to the PSUs are not part of normal or expected
compensation or salary for any purpose; and

(ii)
neither the Company, the Employer, nor any Subsidiary will be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States dollar that may affect the value of the PSUs or any amounts due to
Participant pursuant to the vesting of the PSUs or the subsequent sale of any
Shares acquired under the Plan.

9.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant’s acquisition or sale of Shares.
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.
10.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other PSU grant materials
by and among, as applicable, the Employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all PSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).
Participant understands that Personal Data will be transferred to E*Trade
Corporate Financial Services, Inc. and/or its affiliates (“E*Trade”) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understand that the recipients of
Personal Data may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country. Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Personal Data, in electronic or other form, for the purpose
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom Participant may elect to deposit any
Shares received upon vesting of the PSUs. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
Personal Data by contacting Participant’s regional human resources (“MyHR”)
representative. Participant understands that Personal Data will be held only as
long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her MyHR representative. Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant

A-9

--------------------------------------------------------------------------------



understands that he or she may contact his or her MyHR representative.
11.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the PSUs or future PSUs
granted under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
12.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
13.    Governing Law and Choice of Venue. The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of the Grant Notice, and this Agreement, regardless of
the law that might be applied under such state’s conflict of laws principles.
For purposes of litigating any dispute that arises directly or indirectly in
respect of this Award, the parties hereby submit to and consent to the
jurisdiction of the State of California and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this grant is made and/or to be performed.
14.    Conformity to U.S. Securities Laws. Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
15.    Award Subject to Clawback. The Award and any cash payment or Shares
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
16.    Amendment, Modification and Termination. To the extent permitted by the
Plan, this Agreement (and the Grant Notice) may be wholly or partially amended
or otherwise modified or terminated at any time or from time to time by the
Committee or the Board; provided that, except as may otherwise be provided by
the Plan, no amendment, modification or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of Participant.
17.    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the post by certified mail, or its non-U.S. equivalent, with postage
and fees prepaid, addressed to Participant at his or her address shown in the
Company records, and to the Company at its principal executive office.
18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement

A-10

--------------------------------------------------------------------------------



to single or multiple assignees, and this Agreement shall inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, and to the extent permissible under local law, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
19.    Compliance in Form and Operation. This Agreement and the PSUs are
intended to comply with Section 409A of the Code and the Treasury Regulations
thereunder (“Section 409A”) and shall be interpreted in a manner consistent with
that intention, to the extent Participant is or becomes subject to U.S. federal
income taxation. Notwithstanding any other provisions of this Agreement or the
Grant Notice, the Company reserves the right, to the extent the Company deems
necessary or advisable, if Participant is or becomes subject to U.S. federal
income taxation, and without any obligation to do so or to indemnify Participant
for any failure to do so, to unilaterally amend the Plan and/or this Agreement
to ensure that all PSUs are awarded in a manner that qualifies for exemption
from or complies with Section 409A, provided, however, that the Company makes no
representation that the PSUs will comply with or be exempt from Section 409A and
makes no undertaking to preclude Section 409A from applying to the PSUs.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the PSUs and on any Shares issued upon vesting of
the PSUs, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
21.    Entire Agreement: Severability. The Plan and the Grant Notice are
incorporated herein by reference. The Plan, the Grant Notice (including this
Agreement) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. If any provision of this Agreement, the Grant Notice, or the Plan is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.
* * * * *



A-11